UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: June 30, 2012 Patrick F. Quan International Growth and Income Fund P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders International Growth and Income FundSM [photo of a plane mid-air - runway lights to the right of the plane] Special feature Extending our global reach: How we seek investment opportunity beyond U.S. borders u See page 6 Annual report for the year ended June 30, 2012 International Growth and Income Fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012. Lifetime 1 year 5 years (since 10/1/08) Class A shares Reflecting 5.75% maximum sales charge –15.20% — 5.30% The total annual fund operating expense ratio is 0.93% for Class A shares as of the prospectus dated September 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers and/or expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of July 31, 2012, reflecting the 5.75% maximum sales charge and calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.69%. Results for other share classes can be found on page 34. Investing outside the United States may be subject to risks such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. Refer to the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of the wing of an in-flight airplane from the cabin window) Fellow investors: The recently concluded fiscal year was punctuated by bouts of high volatility, marked swings in investor sentiment and weaker-than-expected economic data. At various times throughout the 12 months ended June 30, 2012, investors reacted strongly to Europe’s ongoing sovereign debt crisis. Signs of slower growth in China and other developing markets also weighed on international market returns. Against this turbulent backdrop, International Growth and Income Fund recorded a total return of –10.0% for the fiscal year. While we are disappointed with the loss, the fund’s result surpassed the –14.1% return of the unmanaged MSCI ACWI (All Country World Index) ex USA, which measures a broad range of developed- and developing-country stock markets. This index became the fund’s primary benchmark in the fiscal year ended June 30, 2011, replacing the unmanaged MSCI World ex USA Index, which focuses on developed markets. By way of comparison, the MSCI World ex USA Index registered a 13.7% loss. The Lipper International Funds Index, a peer group measure, declined 13.6%. During the fiscal year, the fund continued to provide steady income. For the 12 months, it paid quarterly dividends totaling about 86 cents a share. This amounts to an income return of 2.7% for investors who reinvested dividends. Those who took dividends in cash earned a similar income return. Investors also received a capital gains distribution of 51 cents a share in December. [Begin Sidebar] Results at a glance For periods ended June 30, 2012, with all distributions reinvested Average annual total returns Total returns Lifetime 1 year (since 10/1/08) International Growth and Income Fund (Class A shares) –10.03 % % MSCI ACWI (All Country World Index) ex USA* –14.15 Lipper International Funds Index –13.58 *The index is unmanaged and, therefore, has no expenses. [End Sidebar] [Begin Sidebar] In this report Special feature 6 Extending our global reach Despite ongoing uncertainty in the global economy, International Growth and Income Fund is finding opportunity in Europe, Asia and other markets outside the U.S. — often in companies that conduct business on a global scale. Contents 1 Letter to investors 5 The value of a $10,000 investment 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers [End Sidebar] A challenging 12 months Market swings were sharp and frequent during the past fiscal year. International equities started the period with a protracted decline, fueled by Europe’s sovereign debt crisis, slowing growth in a number of key markets and the political impasse over raising the debt ceiling in the United States. A series of steps taken by European leaders to address the region’s troubles briefly encouraged investors toward the end of 2011. These included a new fiscal treaty among European Union member nations and measures taken by the European Central Bank to support the region’s banking system. However, the boost in investor confidence was short-lived as the economic and financial difficulties of Europe’s most troubled nations appeared to be spreading. First-quarter 2012 data showed that both the U.K. and Spanish economies had contracted, joining a number of other European nations in recession. What’s more, the Spanish and Italian governments struggled to meet their financing needs. Further action by European leaders toward the end of the fiscal year again calmed investors. At a summit in late June, European political leaders took additional steps to address the region’s most pressing concerns, including authorizing support for Spain’s troubled banking system. Amid this uncertainty, most euro zone markets sustained declines. A slide in the value of the euro compared with the dollar amplified these losses for U.S. investors. While some progress has been made by European leaders in recent months, we caution investors that we expect these difficulties to continue for some time. That said, we believe we are finding opportunities to invest in solid European companies — often with global businesses — at what we believe are compelling valuations. (This year’s feature article, starting on page 6, explores how the fund’s investment professionals are tracking long-term investment opportunity across Europe, Asia and other markets outside the United States.) [Begin Sidebar] Largest equity holdings (as of June 30, 2012) Company Country Percent of net assets Royal Dutch Shell United Kingdom % National Grid United Kingdom TOTAL France British American Tobacco United Kingdom GDF SUEZ France Novartis Switzerland Taiwan Semiconductor Taiwan Power Assets Holdings Hong Kong Prudential United Kingdom Crescent Point Energy Canada [End Sidebar] In the developing markets, a slowdown in China’s economy was more pronounced than many investors expected. Leaders in Beijing — who had been seeking to contain the country’s overheating property market — said in May that they would shift their focus toward promoting economic growth. Other major emerging economies such as India and Brazil slowed as well, while the economic slump in Europe — Asia’s largest export destination — weighed on growth in several developing countries. [photo of large sliding doors being pushed open by two men] In many ways, market sector returns reflected the investor anxiety and high volatility that characterized the fiscal year. Generally speaking, economically sensitive sectors such as basic materials, industrials and energy posted some of the largest losses of the period. Financials also declined sharply, primarily due to the troubles in Europe. Defensive areas of the market, such as consumer staples and health care, fared better during the period. A look inside the portfolio Given the breadth of the market downturn, it is not surprising that a number of the fund’s investments lost ground. As a group, the fund’s industrial holdings suffered the worst declines of the period. These included French-based Schneider Electric (–33.3%) and German engineering company Siemens (–38.8%). Telecommunications holdings, including Portugal Telecom (–55.6%) and KPN (–34.1%), also hurt the fund’s overall result. Six of International Growth and Income Fund’s top 10 holdings, which you can see in the table on page 2, also registered losses. Among them were oil and gas companies TOTAL (–22.0%), Crescent Point Energy (–19.2%) and Royal Dutch Shell (–2.2%), the fund’s largest investment. Swiss pharmaceutical maker Novartis (–8.9%), the sixth-largest holding, declined — as did utilities companies GDF SUEZ (–34.8%) and Power Assets Holdings (–0.9%). There were positive contributions from companies in a variety of areas, most notably the consumer staples sector. They included Anheuser-Busch InBev (+34.1%), South African food retailer Shoprite Holdings (+22.6%) and British American Tobacco (+16.1%), the fund’s fourth-largest holding. Other top 10 holdings that registered gains were Taiwan Semiconductor (+8.1%) and U.K. utilities company National Grid (+7.6%). Looking forward Uncertainty still clouds the near-term picture. As Europe grapples with its structural problems, growth continues to slow in China and the United States faces its own fiscal issues at the end of 2012, we expect more turbulence ahead. Europe’s sovereign debt crisis and economic slowdown have begun to impact other parts of the world economy, including many developing markets. Nevertheless, there are reasons for optimism. While Europe’s troubles will not be resolved quickly, we expect that its leaders will ultimately adopt policies that can restore stability to the region. And although growth in China and other developing markets may slow further, over the longer term we maintain a favorable view of prospects for these areas. What’s more, we believe valuations for many established companies around the world are quite compelling — and balance sheets remain strong. While we expect to see volatility in the short term, we continue to find what we believe are strong long-term investment opportunities in Europe, Asia and elsewhere around the world. We believe that our focus on well-established, blue-chip companies that often pay dividends can continue to reward our investors over time. As always, we thank you for the trust you have placed in us and your commitment to long-term investing. Cordially, /s/ Steven T. Watson Steven T. Watson Vice Chairman of the Board /s/ Carl M. Kawaja Carl M. Kawaja President August 10, 2012 For current information about the fund, visit americanfunds.com. Where the fund’s assets were invested To pursue its objective, International Growth and Income Fund invests primarily in stocks of larger, well-established companies domiciled outside the United States, including in developing countries. In building the portfolio, the investment professionals who manage the fund take a strict company-by-company approach rooted in rigorous fundamental research. While this approach has resulted in a portfolio with broad geographic diversification, including substantial holdings in Europe, it is important to note that the concentrations shown on this page reflect the total of numerous individual decisions on companies in a particular country or region. Percent of net assets by country as of June 30, 2012 International Growth and Income Fund MSCI ACWI ex USA* n Europe % % Euro zone† United Kingdom Switzerland Sweden Denmark .4 .8 Czech Republic .3 .1 Norway .2 .6 Other Europe — n Asia/Pacific Australia Japan Hong Kong Taiwan China Thailand .5 South Korea New Zealand .9 .1 Other Asia/Pacific n The Americas Canada Mexico Brazil United States .9 — Other Americas .1 n Other South Africa Other countries — .5 Bonds & notes, short-term securities & other assets less liabilities — Total % % *The MSCI ACWI (All Country World Index) ex USA is weighted by market capitalization. †Countries using the euro as a common currency: Austria, Belgium, Cyprus, Estonia, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain. The value of a $10,000 investment How a $10,000 investment has fared (for the period October 1, 2008, to June 30, 2012, with dividends reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.¹ Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] International Growth and Income Fund1,2 MSCI ACWI (All Country World Index) ex USA2,3 10/1/2008 $ $ 10/31/2008 11/30/2008 12/31/2008 1/31/2009 2/28/2009 3/31/2009 4/30/2009 5/31/2009 6/30/2009 7/31/2009 8/31/2009 9/30/2009 10/31/2009 11/30/2009 12/31/2009 1/31/2010 2/28/2010 3/31/2010 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 11/30/2011 12/31/2011 1/31/2012 2/29/2012 3/31/2012 4/30/2012 5/31/2012 6/30/2012 [end mountain chart] Original investment 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2All results are calculated with dividends and capital gains reinvested. 3The index is unmanaged and, therefore, has no expenses. 4For the period October 1, 2008 (when the fund began operations), through October 31, 2008. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended June 30, 2012)* Lifetime (since 1 year 5 years October 1, 2008) Class A shares –15.20 % — % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers and/or expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. Extending our global reach Despite ongoing uncertainty in the global economy, International Growth and Income Fund is finding opportunity in Europe, Asia and other markets outside the U.S. — often in companies that conduct business on a global scale. [photo of a plane mid-air] It’s looking like déjà vu all over again. For the third straight spring, stock markets stumbled as Europe’s sovereign debt crisis took center stage. And while financial pressure was spreading from Greece to other countries in Southern Europe, the economic growth rate in China was decelerating. Given the lingering uncertainty, many people may be questioning whether now is such a good time to be investing outside the U.S. Despite the cloudy horizon, we believe that the short answer is yes. The modern global economy has evolved into a complex system of interconnected markets. By carefully sorting through these connections and following the trail of opportunity wherever it leads — whether to Europe, Asia or elsewhere around the world — the investment professionals who manage International Growth and Income Fund (IGI) believe they can build long-term value for investors. To be sure, given the many variables, international investing involves some measure of risk. “There are a lot of turbulent crosswinds in various countries and governments these days,” says Carl Kawaja, president of the fund and a portfolio counselor. “But volatile times like these are often the best times to find opportunity. In my view, now is the time to be looking for bargains, but it should be done in a prudent way. IGI’s investment professionals have weathered difficult markets before, and I believe we can continue to do so by weighing opportunity and risk thoughtfully and judiciously.” The fund’s approach to international investing is relatively conservative. It seeks to invest primarily in larger, well-established companies based mostly outside the U.S. that often pay above-average dividends. Rather than concentrating on particular regions or economies, the men and women who help manage the fund focus on individual companies — their operations, suppliers, customers and balance sheets. Often, these efforts lead them to businesses with broad global profiles themselves. “Europe continues to struggle with its problems. And China, India and Japan have all faced challenges recently — as has the United States,” says Steve Watson, vice chairman of the fund and a portfolio counselor. “That underscores the importance of diversification. And a lot of companies we invest in think that way too. Many of the fund’s European holdings, for example, have had success in a difficult period because they are not just selling goods and services in Europe, but they are selling goods and services globally.” In the following pages, the investment professionals who help manage IGI highlight a number of holdings that they believe can fare well in the coming years even if the various challenges in the global economy persist for some time. Thinking ‘smart’ about energy demand As the world becomes more interconnected, the country or region where a company is located becomes less and less relevant. Consider Schneider Electric, a maker of electrical components for buildings and one of the fund’s top holdings. Schneider, which was founded in the early 19th century and is headquartered in France, exemplifies the fund’s focus on established companies that seek opportunity globally. [photo of an airport flight schedule board] “Although it is French-headquartered, Schneider is not particularly French in terms of its business,” notes Steve. “Much of its growth has been in developing markets, where it is gaining market share.” Developing markets are expected to account for around 90% of the increase in global energy demand over the next 40 years. Schneider — which makes systems for smart buildings and smart grids — has been investing heavily in emerging markets. The company now operates in more than 100 countries, including China, India and Russia. Schneider also offers a broad diversity of products. It has been a pioneer in developing and marketing products that promote energy efficiency, including variable speed drives in automation, inverters for solar and wind applications, more efficient solutions for cooling data center servers, and temperature control and light occupancy sensors. Steve and investment analyst Jason Smith, who covers European industrials, agree that Schneider’s broad geographic diversification can help it stay on a relatively strong growth trajectory even if headwinds in Europe and elsewhere continue to blow. “Certainly, the economic downturn in Europe and slower growth in China have had some impact on Schneider’s business, but stronger growth from North America, Russia and Africa has helped the company stay on track,” says Jason, who is based in New York. “In China, the company’s focus has been more related to commercial developments, data centers and factory automation, areas that have not slowed as much as residential construction.” Most recently, the company is investing heavily to capitalize on the impending boom in demand for electric cars and providing the necessary charging infrastructure to support this growth. A “fleet of small vessels” Nestlé, a Swiss maker of packaged food products, is another example of a European company that traces its origins back more than a century. Fund portfolio counselor Andrew Suzman believes Nestlé can help the fund meet its dual objective of long-term capital appreciation and current income. “Because of its formidable size, its production and distribution capabilities and its research and development, Nestlé is a good example of a dominant global business,” says Andrew. “It paid a 3.5% dividend yield as of June 30, 2012, hasn’t cut its dividend in decades and has demonstrated a commitment to growing its dividend over time.” The Swiss company has had a long-time presence in a number of emerging markets in Latin America, Asia and elsewhere. Known in the U.S. for its chocolate, coffee and hot cocoa, the company offers a wide diversity of products — among them baby food, noodles and a variety of confectionary offerings. “This geographic and product diversification has helped Nestlé build a very impressive track record of consistent growth,” notes Geneva-based investment analyst Georgios Damtsas. “Last year, for example, it grew in Portugal, Italy, Greece and Spain by 4%, which is quite a feat considering that all four countries were in recession.” Nestlé’s organizational structure has also contributed to its strong track record in recent years. “While the company is one of the largest foodmakers in the world, it sees itself as a fleet of small vessels,” says Georgios. In other words, the company has decentralized its operations to enable its local companies to make products customized and tailored to local taste. “So in India, for example, Nestlé has more than a 90% market share in the noodles market, whereas the company doesn’t sell noodles in other parts of the world,” adds Georgios. Another good example of this practice is how Nestlé differentiates its chocolates, a signature product offering. Consumers in developed Western markets tend to prefer creamy, rich chocolates. But in emerging markets, where there is typically no cold supply chain, chocolates melt before they can get to the consumer. So in these areas, Nestlé tends to emphasize its wafer chocolates, notes Georgios. “For example, it will have Kit Kat with very little chocolate and a much bigger wafer, because that way it remains stable in an ambient, hot climate,” he says. Helping the North American oil-and-gas boom move forward After declining for nearly four decades, oil production in the United States began growing again a couple of years ago. During the long drop-off, however, the U.S. underinvested in its crude oil transportation infrastructure. So the recent surge in production has revealed a number of bottlenecks in the system. One of those bottlenecks surfaced in Cushing, Oklahoma, a major delivery point for oil. About a year ago, there was more oil coming into Cushing than could be used by oil refineries in that area, and there was not enough pipeline capacity out of Cushing to get it to refineries in Houston, Texas, or elsewhere in the country. As a result, the oil price in Oklahoma started to disconnect from prices elsewhere in the country. “These price disparities arose simply because there weren’t enough pipelines to get the oil where the demand was,” says Carl. This created a substantial opportunity for Enbridge, a Canadian pipeline company that transports oil across North America. For more than 60 years, Calgary, Alberta-based Enbridge has operated the world’s longest crude oil pipeline system, which recently measured some 15,000 miles in length and transported more than 2 million barrels of crude oil a day — primarily from Western Canada to Chicago and the Upper Midwestern United States. Recently, Enbridge opened a 500-mile expansion to move oil between Cushing, Oklahoma, and refineries in the Houston area. “The first oil was delivered in June,” notes Craig Beacock, an investment analyst based in San Francisco. “And with oil production surging in Canada as well as the U.S., Enbridge now has the opportunity to build a number of additional expansions.” Canada’s oil sands contain the third-largest crude oil reserves in the world. And with production from the oil sands region in Alberta expected to more than triple to 5 million barrels a day by 2030, according to a recent report by the Canadian Association of Petroleum Producers, Canada is expected to take on a greatly expanded role in meeting U.S. energy needs. [Begin Sidebar] A focus on dividend income A key element of International Growth and Income Fund’s objective is its pursuit of above-average income in the form of dividend payments. While not every holding in the fund pays a dividend, most do and many pay a dividend yield in excess of the MSCI ACWI (All Country World Index) ex USA yield of 3.59%. Here are the dividend yields for the fund’s top 10 holdings as of June 30, 2012. [begin bar chart] MSCI ACWI ex USA % Royal Dutch Shell National Grid TOTAL British American Tobacco GDF Suez Novartis Taiwan Semiconductor Power Assets Holdings Prudential Crescent Point Energy [end bar chart] Source: MSCI [End Sidebar] [Begin Sidebar] A global profile built one company at a time Rather than target companies in specific regions or countries, International Growth and Income Fund seeks long-term value by focusing on companies that often pursue opportunity on a global basis themselves. The table below shows how the fund’s top nine holdings generate major shares of sales beyond their home country’s borders. [pie chart presentation] British Royal Dutch Shell National Grid American Tobacco (U.K.) (U.K.) (U.K.) Outside home market In home market Outside home market In home market Outside home market In home market * † Taiwan TOTAL Semiconductor Novartis (France) (Taiwan) (Switzerland) Outside home market In home market Outside home market In home market Outside home market In home market Power Assets Holdings Prudential GDF SUEZ (Hong Kong) (U.K.) (France) In home market Outside home market In home market Outside home market In home market [end pie charts] Key: Percentage of revenue by market Source: Company regulatory filings for the most recently concluded fiscal year. Home market revenue for Royal Dutch Shell and British American Tobacco includes European regional totals because the companies did not report the U.K. market separately. *Includes all of Europe †Includes Western Europe [End Sidebar] Enbridge’s future plans include increasing the capacity to the U.S. Gulf Coast, opening up new markets for Canadian crude in Eastern Canada and the U.S. Northeast and eventually building a pipeline to the British Columbia coast, which would enable tanker exports to Asia and elsewhere. Growth through innovation, education Considering how sensitive the construction industry is to economic fluctuations, you might not expect a maker of building products to do particularly well when market conditions are uncertain. But in Geberit, a Swiss maker of plumbing and bathroom sanitary systems, investment analyst Maria Polycarpou sees a company whose growth potential is less dependent on a construction recovery than many of its competitors. “Geberit has a very strong competitive position in its core markets — Germany, Switzerland and Austria — and has been growing very rapidly in places like the U.K., France, Scandinavia and other parts of Europe,” says Maria, who is based in London. “And it’s been generating strong profit margins and high returns on capital.” Maria attributes much of this success to innovative product design and extensive training programs Geberit runs for plumbers. “At the end of the day, it is usually the plumber who makes the decision on which piping systems to use. The company’s been successful over the years marketing its products to plumbers, and has developed a good network of contacts within the plumbing trade and in bathroom stores,” explains Maria. In 2011, Geberit trained 30,000 plumbers in its own facilities and another 70,000 in outside facilities. Geberit’s traditional product, a concealed-in-the-wall sanitary system, has been available for some 30 years, but the company has continued to make design improvements. Recently, it created variations for emerging markets including China and India, areas where it would like to grow going forward. To boost sales in its more mature markets, Geberit is introducing a new product line aimed at luxury buyers in Europe. The company has also begun advertising directly to end consumers through various channels, including magazine and billboard advertising. “It is spending more on advertising to increase public awareness, and the strategy is already generating results,” says Maria. Maria believes that if Geberit’s new product line has some success, the company can continue on its growth path. At the same time, the company can help the fund with the other half of its dual objective: generating current income. Thanks to a dividend yield of 3.4% as of June 30, 2012, Geberit continues to return cash to investors. [photo of an airplane's control panel] Down, but not out In their search for opportunity, IGI’s investment professionals pay very close attention to a company’s valuation. In many cases, the difficulties facing the global economy are already reflected in a particular company’s share price. Consider Toyota, which has been confronted with a series of setbacks in just the past few years. Like most automakers, Toyota’s sales suffered as a result of the global financial crisis in 2008 and 2009. Problems with sticking accelerators in some of Toyota’s models also surfaced in 2009, resulting in the recall of some 14 million vehicles worldwide over three years. In addition, the tragic events surrounding the March 2011 earthquake and tsunami in Japan and widespread flooding in Thailand forced the company to temporarily shut down production in both of those countries. Partly due to this turbulent backdrop, Toyota’s share price reflects low expectations for the company going forward. Yet Los Angeles-based investment analyst Justin Toner sees a number of reasons to be optimistic. “Toyota has a rock-solid balance sheet, with a very strong cash position that it has built up over the years,” Justin points out. “Yes, the global automobile market can be very volatile, but I think Toyota can withstand that volatility and uncertainty better than any other auto manufacturer and better than most any global company, regardless of industry.” Toyota continues to make high-quality cars, has a strong global brand and remains a model of manufacturing efficiency, according to Justin. The company is also in the early stages of a new production cycle, which could serve as a tailwind over the next couple of years. It recently introduced its new Camry and plans to launch a new Corolla in 2013. The two models account for more than 20% of Toyota’s global sales. “It’s important to remember that for Toyota, and most other automakers, the largest customer base for a new car often comes from current owners of the older model,” Justin points out. “So the new Camry and Corolla can give Toyota a big boost.” The company also stands to benefit from an expected worldwide recovery of the global auto market. “Toyota, in my view, is a company selling at a very attractive valuation that represents the kind of blue-chip global company that we are interested in pursuing,” says Steve. “One does not invest in Toyota based on expectations for Japan’s domestic economy. The company’s continued success will depend on manufacturing and selling vehicles in markets all around the world, including North America and developing markets.” The global economy’s difficulties will not be surmounted overnight. But IGI’s investment professionals believe that the fund is well-positioned to provide long-term value to investors. “Investors who have been with the fund since it began nearly four years ago certainly have been tested. They have endured crises, grim headlines, and volatile markets and economies,” notes Andrew. “Yet, those who have stayed the course have been rewarded for their patience. I believe investors who maintain their long-term perspective should continue to be rewarded.” n Summary investment portfolioJune 30, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Financials % Consumer Staples Energy Industrials Consumer Discretionary Other industries Bonds & notes Convertible securities & preferred stocks Short-term securities & other assets less liabilities [end pie chart] Country diversification Percent of net assets Euro zone* 25.4 % United Kingdom Australia Canada Japan Switzerland Hong Kong South Africa Taiwan China Other countries Bonds & notes, short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal, and Spain. Percent Value of net Common stocks- 91.83% Shares ) assets Financials- 17.10% Prudential PLC (1) $ % Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. Sumitomo Mitsui Financial Group, Inc. (1) Its companies offer retail, corporate and investment banking and other financial services. Bank of Nova Scotia This major bank provides financial services to Canadian and international clients. Toronto-Dominion Bank One of the largest banks in Canada and the U.S. QBE Insurance Group Ltd. (1) An international insurance and reinsurance group. Agricultural Bank of China, Class H (1) One of the largest banks in China. BNP Paribas SA (1) This major French bank has operations around the globe. United Overseas Bank Ltd. (1) One of Singapore's largest banks, with offices worldwide. Industrial and Commercial Bank of China Ltd., Class H (1) A state-owned commercial bank in China and one of the world's largest banks. Sampo Oyj, Class A (1) Offers insurance services both in Finland and abroad. Westfield Group (1) Shopping center group with interests in Australia, New Zealand, the U.S., U.K. and Brazil. Other securities Consumer staples- 11.56% British American Tobacco PLC (1) The world's second-largest tobacco company. Unilever NV, depository receipts (1) A global consumer goods company. Its products include Breyers ice cream, Dove soap and Lipton teas. Shoprite Holdings Ltd. (1) Major food retailer in Africa. Anheuser-Busch InBev NV (1) One of the world's largest brewers. Nestlé SA (1) Global packaged food and beverage company based in Switzerland. Kimberly-Clark de México, SAB de CV, Class A Mexico's largest producer of consumer and office paper products. Other securities Energy- 9.83% Royal Dutch Shell PLC, Class B (1) A global group of energy and oil companies. TOTAL SA (1) One of the world's leading integrated oil and gas companies. Crescent Point Energy Corp. Canada-based oil and gas producer. Enbridge Inc. Transports crude oil and natural gas via its pipeline network. Other securities Industrials- 9.72% Schneider Electric SA (1) An international supplier of industrial electrical equipment and industrial automation equipment. Siemens AG (1) A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. SGS SA (1) Inspection, verification, testing and certification company. Marubeni Corp. (1) Japan-based trading company. Andritz AG (1) Industrial plant engineering company based in Austria. Wolseley PLC (1) Distributor of plumbing and heating products and a supplier of building materials. Kubota Corp. (1) Japan-based manufacturer of farm equipment, engines and construction machinery. Other securities Consumer discretionary- 8.76% Virgin Media Inc. United Kingdom-based provider of television, Internet, mobile phone and fixed-line telephone services. Bayerische Motoren Werke AG (1) One of the world's leading luxury car manufacturers (BMW). Toyota Motor Corp. (1) One of the world's largest automotive manufacturers. Other securities Utilities- 7.45% National Grid PLC (1) Operates electricity networks in the U.K. and U.S. GDF SUEZ (1) Major natural gas and electricity company based in France. Power Assets Holdings Ltd. (1) Hong Kong-based electric utility and natural gas and coal power company. Other securities Materials- 7.17% Orica Ltd. (1) Manufactures and distributes commercial explosives, fertilizers, chemicals and consumer products. L'Air Liquide SA, bonus shares (1) Global supplier of industrial gases. L'Air Liquide SA, non-registered shares (1) Global supplier of industrial gases. Fletcher Building Ltd. (1) New Zealand-based manufacturer and distributor of building materials. BASF SE (1) The largest chemical company in the world. Amcor Ltd. (1) One of the world's leading packaging companies. Other securities Telecommunication services- 7.06% Telstra Corp. Ltd. (1) Australia's principal telecommunications company; also provides global telecom service abroad, and has cable TV interests. France Télécom SA (1) The leading provider of Internet and fixed-line and cellular telephone services in France, with international interests. América Móvil, SAB de CV, Series L Latin America's largest integrated communications provider. América Móvil, SAB de CV, Series L (ADR) Latin America's largest integrated communications provider. Koninklijke KPN NV (1) Global telecommunication services provider based in the Netherlands. Other securities Health care- 6.10% Novartis AG (1) One of the world's largest pharmaceutical companies. Sanofi (1) Makes drugs to treat cardiovascular and central nervous system disorders. Other securities Information technology- 5.64% Taiwan Semiconductor Manufacturing Co. Ltd. (1) (2) One of the world's largest semiconductor manufacturers. Nintendo Co., Ltd. (1) Makes video game machines and software. Other securities Miscellaneous-1.44% Other common stocks in initial period of acquisition Total common stocks (cost: $4,214,935,000) Percent Value of net Preferred stocks- 0.26% ) assets Financials - 0.26% Other securities Total preferred stocks (cost: $12,000,000) Percent Value of net Convertible securities- 0.16% ) assets Miscellaneous-0.16% Other convertible securities in initial period of acquisition Total convertible securities (cost: $7,380,000) Principal Percent amount Value of net Bonds & notes- 0.79% ) ) assets Financials- 0.37% SMFG Preferred Capital USD 3 Ltd., junior subordinated 9.50% (undated) (3)(4) $ $ Other securities Consumer staples- 0.33% British American Tobacco International Finance PLC 8.125%-9.50% 2013-2018(3) Other - 0.09% Other securities Total bonds & notes (cost: $31,209,000) Principal Percent amount Value of net Short-term securities- 6.19% ) ) assets U.S. Treasury Bills 0.121%-0.141% due 8/9-12/13/2012 $ $ Québec (Province of) 0.15%-0.18% due 7/13-8/17/2012 (3) Freddie Mac 0.13%-0.17% due 8/21/2012-2/4/2013 Bank of Nova Scotia 0.08% due 7/2/2012 Siemens Capital Co. LLC 0.14% due 7/9/2012 (3) Other securities Total short-term securities (cost: $302,747,000) Total investment securities (cost: $4,568,271,000) Other assets less liabilities Net assets $ % As permitted by U.S. Securities and Exchange Commission ("SEC") regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $3,961,532,000, which represented 81.00% of the net assets of the fund. This amount includes $3,917,546,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $97,629,000, which represented 2.00% of the net assets of the fund. (4) Coupon rate may change periodically. The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities at June 30, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $4,568,271) $ Cash denominated in currencies other than U.S. dollars (cost: $2,841) Cash 55 Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Non-U.S. taxes Other Net assets at June 30, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at June 30, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (175,900 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 37 Class 529-C Class 529-E 82 Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended June 30, 2012 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $16,683) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal Custodian Other Total fees and expenses before reimbursement Less reimbursement of fees and expenses 5 Total fees and expenses after reimbursement Net investment income Net realized loss and unrealized depreciation on investments and currency: Net realized loss on: Investments (net of non-U.S. taxes of $235) ) Currency transactions ) ) Net unrealized depreciation on: Investments (net of non-U.S. taxes of $603) ) Currency translations ) ) Net realized loss and unrealized depreciation on investments and currency ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended June 30 Operations: Net investment income $ $ Net realized (loss) gain on investments and currency transactions ) Net unrealized (depreciation) appreciation on investments and currency translations ) Net (decrease) increase in net assets resulting from operations ) Dividends and distributions paid to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid to shareholders ) ) Net capital share transactions Total (decrease) increase in net assets ) Net assets: Beginning of year End of year (including distributions in excess of and undistributed net investment income: $(2,316) and $6,326, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization International Growth and Income Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide long-term growth of capital with current income by investing primarily in stocks of larger, well-established companies domiciled outside the U.S. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (ClassesR-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are further described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described on the following page. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission (“SEC”) rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of June 30, 2012 (dollars in thousands): Investment securities Level 1 Level 2(*) Level 3 Total Assets: Common stocks: Financials $ $ $
